PROYOSTY, J.
The affidavit upon which defendants were convicted in the recorder’s .court in this case charges them with having violated “at 2117 Lafayette avenue” Ordinance “No. 13,335 C. O. C. S., amended by C. O. 5419, C. C. S., relative to dairy limits.”
[1] The complaint of defendants that this does not inform them of the nature of the charge against them, so as to enable them to make their defense, is, we think, unfounded. They could not pretend not to know that the ordinance in question is the one which forbids the keeping of dairies within certain limits designated in the ordinance, and that by the violation of it at 2117 Lafayette avenue was meant that their violation of the ordinance had been by keeping a dairy at that number of that street.
A prior ordinance fixing dairy limits was allowed to be introduced in evidence over the objection of defendants; and defendants complain of this, because, they say, this other ordinance was not alleged to have been violated, and was therefore irrelevant.- Granting, •for argument, that it was, what harm could its reception in evidence do to defendants?
[2, 3] Defendants, claiming that the adoption of the ordinance they are charged with' having violated was not because of any public necessity, but simply to please certain persons living outside of the dairy limits fix'ed in the ordinance, sought to introduce in evidence certain petitions presented to. the counsel by these outsiders, and were not allowed to do so.
The contents of the petitions were mere unsworn statements and therefore not evidence ; and, in so far as offered for the purpose of showing the motives of the council in adopting the ordinance, were doubly inadmissible for the reason that the motives of *1091a municipal council cannot be inquired into for impugning the validity of a public ordinance. 28 Cyc. 375. No doubt, defendants had the right to impugn by evidence the reasonableness of the ordinance, by showing that the space included within the limits fixed in the ordinance was so sparsely settled that the forbidding of dairies at such a place was purely arbitrary on the part of the council; but we- do not understand that the purpose of offering the petitions in evidence was to show the unsettled condition of the locality, but merely to show a wrong motive on the part of the council. Moreover, for showing the condition of the locality the petitions would have been inadmissible, for the reason already given that their contents were the mere unsworn statements of the petitioners, and therefore not evidence.
[4] The ordinance not having been shown to have been unnecessary and unreasonable, the argument against its validity, as depriving defendants of their property without due process of law, is met fully by the decision of this court in the case of City of New Orleans v. Murat, 119 La. 1093, 44 South. 898, where the validity of this, same ordinance was upheld.
Judgment affirmed.